DETAILED ACTION
EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows: 

IN THE CLAIMS:

Cancel Claims 6, 12, and 13.

1.       (Currently Amended) A method for assisting a user of a motor vehicle to swerve around an object on a movement path of the motor vehicle, the method comprising: 
providing, by a driver assistance system, a warning signal describing the object on the movement path and a collision area visible to the user through a window;
based on the warning signal, defining, by the driver assistance system, a swerving area, a cover area of the window, and an accentuation area of the window, wherein the swerving area is visible through the window and in which a swerving point for swerving around the object is visible, wherein the cover area is located between an eye point of the user and the collision area, and wherein the accentuation area is located between the eye point and the swerving area;
generating, by the driver assistance system, an accentuation signal comprising a measure to accentuate the swerving area;
transmitting, from the driver assistance system to an accentuation device, the accentuation signal; and 
based on the accentuation signal, performing, by the accentuation device, the measure to accentuate the swerving area, wherein the measure for accentuating the swerving area comprises at least partial covering of the cover area by the accentuation device, wherein the accentuation device further comprises a cover device, wherein the cover device comprises a cover element, and wherein the method further comprises:
covering, by the accentuation device, a portion of the cover area of the window by the cover element, wherein the cover element comprises a curtain, a sun visor and/or a plate.

9.         (Currently Amended) A driver assistance device, comprising: 
a processor,
wherein the driver assistance device is configured to perform operations comprising:
providing a warning signal describing the object on the movement path and a collision area visible to the user through a window;
based on the warning signal, defining a swerving area, a cover area of the window, and an accentuation area of the window, wherein the swerving area is visible through the window, in which a swerving point for swerving around the object is visible, wherein the cover area is located between an eye point of the user and the collision area, and wherein the accentuation area is located between the eye point and the swerving area;
generating an accentuation signal comprising a measure to accentuate the swerving area; and
transmitting, from the driver assistance device to an accentuation device, the accentuation signal, wherein the measure for accentuating the swerving area comprises at least partial covering of the cover area by the accentuation device, wherein the accentuation device further comprises a cover device, wherein the cover device comprises a cover element, and wherein the method further comprises:
covering, by the accentuation device, a portion of the cover area of the window by the cover element, wherein the cover element comprises a curtain, a sun visor and/or a plate.

10.      (Currently Amended) A motor vehicle, comprising: 
an accentuation device; and
a driver assistance device comprising a processor, wherein the driver assistance device is configured to perform operations comprising:
providing a warning signal describing the object on the movement path and a collision area visible to the user through a window,
based on the warning signal, defining a swerving area, a cover area of the window, and an accentuation area of the window, wherein the swerving area is visible through the window, in which a swerving point for swerving around the object is visible, wherein the cover area is located between an eye point of the user and the collision area, and wherein the accentuation area is located between the eye point and the swerving area, 
generating an accentuation signal comprising a measure to accentuate the swerving area, and 
transmitting, from the driver assistance device to an accentuation device, the accentuation signal, and
wherein the measure for accentuating the swerving area comprises at least partial covering of the cover area by the accentuation device, wherein the accentuation device further comprises a cover device, wherein the cover device comprises a cover element, and wherein the method further comprises:
covering, by the accentuation device, a portion of the cover area of the window by the cover element,
wherein the cover element comprises a curtain, a sun visor and/or a plate.

Claims 1-5 and 7-11 are allowed over the prior art. 
The claims are being allowed for the reasons set forth in the non-final rejection mailed on January 25, 2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.B.W./Examiner, Art Unit 3667                                                                                                                                                                                             
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667